Exhibit 10.1
Execution Version

 
 






PURCHASE AGREEMENT
 




between
 




EFCAR, LLC
Purchaser
 




and
 




EXETER FINANCE LLC
Seller


























Dated as of August 31, 2020
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
ARTICLE I.
DEFINITIONS
1
     
SECTION 1.1
General
1
SECTION 1.2
Specific Terms
1
SECTION 1.3
Usage of Terms
2
SECTION 1.4
[Reserved]
2
SECTION 1.5
No Recourse
2
SECTION 1.6
Action by or Consent of Noteholders and Certificateholders
3
     
ARTICLE II.
CONVEYANCE OF THE EFLLC RECEIVABLES AND THE EFLLC OTHER CONVEYED PROPERTY
3
     
SECTION 2.1
Conveyance of the EFLLC Receivables and the EFLLC Other Conveyed Property
3
     
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
4
     
SECTION 3.1
Representations and Warranties of Seller
4
SECTION 3.2
Representations and Warranties of Purchaser
8
SECTION 3.3
Representations and Warranties of Seller as to each EFLLC Receivable
10
     
ARTICLE IV.
COVENANTS OF SELLER
10
     
SECTION 4.1
Protection of Title of Purchaser
10
SECTION 4.2
Other Liens or Interests
12
SECTION 4.3
Costs and Expenses
12
     
ARTICLE V.
REPURCHASES
12
     
SECTION 5.1
Repurchase of EFLLC Receivables Upon Breach of Warranty
12
SECTION 5.2
Reassignment of Purchased EFLLC Receivables
13
SECTION 5.3
Waivers
13
     
ARTICLE VI.
MISCELLANEOUS
13
     
SECTION 6.1
Liability of Seller
13
SECTION 6.2
Merger or Consolidation of Seller or Purchaser
13
SECTION 6.3
Limitation on Liability of Seller and Others
14
SECTION 6.4
Seller May Own Notes or Certificates
14
SECTION 6.5
Amendment
14
SECTION 6.6
Notices
15
SECTION 6.7
Merger and Integration
16
SECTION 6.8
Severability of Provisions
16
SECTION 6.9
Intention of the Parties
16
SECTION 6.10
Governing Law; Jurisdiction
17
SECTION 6.11
Waiver of Jury Trial
17
SECTION 6.12
Counterparts
17



i

--------------------------------------------------------------------------------

SECTION 6.13
Subsequent Conveyance of the EFLLC Receivables and the EFLLC Other Conveyed
Property
18
SECTION 6.14
Nonpetition Covenant
18



SCHEDULES
 

Schedule A —
Schedule of EFLLC Receivables

Schedule B —
Representations and Warranties from the Seller as to the EFLLC Receivables

 


















ii

--------------------------------------------------------------------------------

PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT, dated as of August 31, 2020, executed between EFCAR,
LLC, a Delaware limited liability company, as purchaser (“Purchaser”) and Exeter
Finance LLC, a Delaware limited liability company, as Seller (“Seller”).
 
W I T N E S S E T H :
 
WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the EFLLC Receivables
and the EFLLC Other Conveyed Property.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:
 
ARTICLE I.

DEFINITIONS
 
SECTION 1.1  General.  The specific terms defined in this Article include the
plural as well as the singular.  The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement.  Capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in the Sale and Servicing Agreement, dated as of August 31, 2020 (the
“Sale and Servicing Agreement”), by and among EFCAR, LLC, as seller, Exeter
Finance LLC, in its individual capacity and as Servicer, Exeter Automobile
Receivables Trust 2020-3, as Issuer, Exeter Holdings Trust 2020-3, as Holding
Trust, and Wells Fargo Bank, National Association, as Backup Servicer and as
Indenture Trustee.
 
SECTION 1.2  Specific Terms.  Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
 
“Agreement” means this Purchase Agreement and all amendments hereof and
supplements hereto.
 
“Closing Date” means September 23, 2020.
 
“Contract” means a motor vehicle retail installment sale contract or promissory
note.
 
“EFLLC Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8).



--------------------------------------------------------------------------------

“EFLLC Receivables” means the Contracts listed on Schedule A attached hereto
(which Schedule may be in the form of microfiche or a disk).
 
“Indenture Trustee” means Wells Fargo Bank, National Association, as indenture
trustee and any successor indenture trustee appointed and acting pursuant to the
Indenture.
 
“Issuer” means Exeter Automobile Receivables Trust 2020-3.
 
“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.
 
“Purchase Agreement Collateral” has the meaning specified in Section 6.9.
 
“Related Documents” means the Notes, the Certificates, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Asset Representations
Review Agreement, the Trust Agreement, the Holding Trust Agreement, the Lockbox
Account Agreement, the Sale Agreement, the Contribution Agreement and the
Underwriting Agreement.  The Related Documents to be executed by any party are
referred to herein as “such party’s Related Documents,” “its Related Documents”
or by a similar expression.
 
“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties set forth in Section 3.3.
 
“Sale and Servicing Agreement” has the meaning specified in Section 1.1.
 
“Schedule of EFLLC Receivables” means the  Contracts sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.
 
“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.
 
SECTION 1.3     Usage of Terms.  With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”
 
SECTION 1.4  [Reserved].
 
SECTION 1.5  No Recourse.  Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer, director or manager, as such, of Seller, or of
any predecessor or successor of Seller.
 
2

--------------------------------------------------------------------------------

SECTION 1.6  Action by or Consent of Noteholders and Certificateholders. 
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the Noteholders or the Certificateholders, such provision shall
be deemed to refer to the Noteholder or the Certificateholder, as the case may
be, of record as of the Record Date immediately preceding the date on which such
action is to be taken, or consent given, by Noteholders or Certificateholders. 
Solely for the purposes of any action to be taken, or consented to, by
Noteholders or Certificateholders, any Note or Certificate registered in the
name of the Seller or any Affiliate thereof shall be deemed not to be
outstanding; provided, however, that, solely for the purpose of determining
whether the Indenture Trustee is entitled to rely upon any such action or
consent, only Notes or Certificates which the Owner Trustee or the Indenture
Trustee, respectively, knows to be so owned shall be so disregarded.
 
ARTICLE II.

CONVEYANCE OF THE EFLLC RECEIVABLES
AND THE EFLLC OTHER CONVEYED PROPERTY
 
SECTION 2.1  Conveyance of the EFLLC Receivables and the EFLLC Other Conveyed
Property.
 
(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “EFLLC Receivables and the EFLLC Other
Conveyed Property”):
 
(1) the EFLLC Receivables and all moneys received thereon after the  Cutoff
Date;
 
(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the EFLLC Receivables and any other interest of the Seller in such Financed
Vehicles;
 
(3) any proceeds and the right to receive proceeds with respect to the EFLLC
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the repossession or liquidation of the EFLLC Receivables;
 
(4) any proceeds from any EFLLC Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;
 
(5) all rights under any Service Contracts on the related Financed Vehicles;
 
(6) the related Receivable Files;
 
3

--------------------------------------------------------------------------------

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (1) through (6); and
 
(8) all proceeds and investments with respect to items (1) through (7).
 
It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the EFLLC Receivables
and the EFLLC Other Conveyed Property from Seller to Purchaser, conveying good
title thereto free and clear of any Liens, and the beneficial interest in and
title to the EFLLC Receivables and the EFLLC Other Conveyed Property shall not
be part of Seller’s estate in the event of the filing of a bankruptcy petition
by or against Seller under any bankruptcy or similar law.
 
(b) Simultaneously with the conveyance of the EFLLC Receivables and the EFLLC
Other Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to
or upon the order of Seller consideration equal to the fair market value of the
EFLLC Receivables sold by Seller, consisting of (a) cash payable by wire
transfer of immediately available funds and (b) the remainder in the form of the
increase in value of the interest of the Seller in the Purchaser resulting from
the contribution of such remainder to the capital of the Purchaser (a wholly
owned subsidiary of Seller).
 
ARTICLE III.

REPRESENTATIONS AND WARRANTIES
 
SECTION 3.1  Representations and Warranties of Seller.  Seller makes the
following representations and warranties as of the date hereof and as of the
Closing Date on which Purchaser relies in purchasing the EFLLC Receivables and
the EFLLC Other Conveyed Property and in transferring the EFLLC Receivables and
the EFLLC Other Conveyed Property to the Issuer under the Sale and Servicing
Agreement.  Such representations are made as of the execution and delivery of
this Agreement, but shall survive the sale, transfer and assignment of the EFLLC
Receivables and the EFLLC Other Conveyed Property hereunder, the sale, transfer
and assignment thereof by Purchaser to the Issuer under the Sale and Servicing
Agreement, the contribution thereof by the Issuer to the Holding Trust pursuant
to the Contribution Agreement, and the pledge thereof by the Holding Trust to
the Indenture Trustee under the Indenture.  Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Indenture Trustee will thereafter be entitled to enforce this Agreement
against Seller in the Indenture Trustee’s own name on behalf of the Noteholders.
 
(a) Organization and Good Standing.  Seller has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, with power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire, own and sell the EFLLC Receivables and the
EFLLC Other Conveyed Property to be transferred to Purchaser.
 
4

--------------------------------------------------------------------------------

(b) Due Qualification.  Seller is duly qualified to do business as a foreign
limited liability company, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification.
 
(c) Power and Authority.  Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the EFLLC Receivables and the EFLLC Other Conveyed Property to be sold
and assigned to and deposited with Purchaser hereunder and has duly authorized
such sale and assignment to Purchaser by all necessary corporate action; and the
execution, delivery and performance of this Agreement and Seller’s Related
Documents have been duly authorized by Seller by all necessary corporate action.
 
(d) No Consent Required.  Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.
 
(e) Valid Sale; Binding Obligations.  This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the EFLLC Receivables and the EFLLC Other Conveyed
Property to the Purchaser, enforceable against Seller and creditors of and
purchasers from Seller; and this Agreement and Seller’s Related Documents
constitute legal, valid and binding obligations of Seller enforceable in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
 
(f) No Violation.  The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument (other than this Agreement, the Sale and Servicing Agreement and the
Indenture), or violate any law, order, rule or regulation applicable to Seller
of any court or of any federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over Seller or any of
its properties.
 
(g) No Proceedings.  There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having
 
5

--------------------------------------------------------------------------------

jurisdiction over Seller or its properties (i) asserting the invalidity of this
Agreement or any of the Related Documents, (ii) seeking to prevent the issuance
of the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the Related Documents, (iii) seeking any determination or
ruling that might materially and adversely affect the performance by Seller of
its obligations under, or the validity or enforceability of, this Agreement or
any of the Related Documents or (iv) seeking to affect adversely the federal
income tax or other federal, state or local tax attributes of, or seeking to
impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the EFLLC Receivables and the EFLLC Other Conveyed Property
hereunder or under the Sale and Servicing Agreement.
 
(h) Solvency.  The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the EFLLC Receivables, nor does the Seller
anticipate any pending insolvency.
 
(i) True Sale.  The EFLLC Receivables are being transferred with the intention
of removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.
 
(j) Chief Executive Office and Principal Place of Business.  As of the Closing
Date, the chief executive office and principal place of business of Seller is
located at 2101 W. John Carpenter Freeway, Irving, Texas 75063.
 
(k) Schedule of EFLLC Receivables.  The information set forth in the Schedule of
EFLLC Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.
 
(l) Adverse Selection.  No selection procedures adverse to the Noteholders were
utilized in selecting the EFLLC Receivables from those receivables owned by the
Seller which met the selection criteria set forth in this Agreement.
 
(m) Chattel Paper.  The EFLLC Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of New York and Delaware.
 
(n) One Original.  There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract.  With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Custodian in the case of an addition or amendment of an
identified assignee and other than a revision that is readily identifiable as an
authorized or unauthorized revision) and (b) has been communicated to and is
maintained by or on behalf of the Custodian, solely for the benefit of the
Indenture Trustee.
 
(o) Not an Authoritative Copy.  With respect to Contracts that are “electronic
chattel paper”, each copy of the authoritative copy and any copy of a copy are
readily identifiable as copies that are not the authoritative copy.
 
6

--------------------------------------------------------------------------------

(p) Revisions.  With respect to Contracts that are “electronic chattel paper”,
the related EFLLC Receivables have been established in a manner such that (a)
all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Custodian and (b) all revisions of the authoritative copy of each such
Contract must be readily identifiable as an authorized or unauthorized revision.
 
(q) Pledge or Assignment.  With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Custodian.
 
(r) Contract Possession.  With respect to any EFLLC Receivables that constitute
tangible chattel paper, (a) the fully executed original Contracts (which may
contain electronic, facsimile or manual signatures) are in the possession of the
Custodian and the Indenture Trustee has received a Custodian’s Acknowledgment
(as defined in the Custodian Agreement) from the Custodian that the Custodian is
holding such fully executed original Contracts solely on behalf and for the
benefit of the Indenture Trustee, as pledgee of the Issuer or (b) the Custodian
received possession of such fully executed original Contracts after the
Indenture Trustee received a Custodian’s Acknowledgment (as defined in the
Custodian Agreement) from the Custodian that the Custodian is acting solely as
agent of the Indenture Trustee, as pledgee of the Issuer.
 
(s) Security Interest in Financed Vehicle.  This Agreement creates a valid and
continuing security interest (as defined in the UCC) in the EFLLC Receivables in
favor of the Purchaser, which security interest is prior to all other Liens, and
is enforceable as such against creditors of and purchasers from the Seller. 
Immediately after the sale, transfer and assignment thereof by the Seller to the
Purchaser, each EFLLC Receivable will be secured by an enforceable and perfected
first priority security interest in the Financed Vehicle in favor of the
Purchaser as secured party, which security interest is prior to all other Liens
upon and security interests in such Financed Vehicle which now exist or may
hereafter arise or be created (except, as to priority, for any lien for taxes,
labor or materials affecting a Financed Vehicle).
 
(t) All Filings Made.  Seller has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate financing statements in
the proper filing office in the State of Delaware under applicable law in order
to perfect the security interest in the EFLLC Receivables granted to the
Purchaser hereunder.
 
7

--------------------------------------------------------------------------------

(u) No Impairment.  Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the EFLLC Receivables.  The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the EFLLC Receivables other than any
financing statement relating to the security interest granted to the Purchaser
hereunder or that has been terminated.  The Seller is not aware of any judgment,
ERISA or tax lien filings against it.
 
(v) Lockbox Account.  Each Obligor has been, or will be, directed to make all
payments on their related EFLLC Receivable to the Lockbox Bank for deposit into
the Lockbox Account.
 
(w) Perfection.  The Seller has taken all steps necessary to perfect its
security interest against the related Obligors in the property securing the
EFLLC Receivables.
 
SECTION 3.2  Representations and Warranties of Purchaser.  Purchaser makes the
following representations and warranties as of the date hereof and as of the
Closing Date, on which Seller relies in selling, assigning, transferring and
conveying the EFLLC Receivables and the EFLLC Other Conveyed Property to
Purchaser hereunder.  Such representations are made as of the execution and
delivery of this Agreement, but shall survive the sale, transfer and assignment
of the EFLLC Receivables and the EFLLC Other Conveyed Property hereunder, the
sale, transfer and assignment thereof by Purchaser to the Issuer under the Sale
and Servicing Agreement, the contribution thereof by the Issuer to the Holding
Trust pursuant to the Contribution Agreement, and the pledge thereof by the
Holding Trust to the Indenture Trustee under the Indenture.
 
(a) Organization and Good Standing.  Purchaser has been duly organized and is
validly existing and in good standing as a limited liability company under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and had at all relevant times, and
has, full power, authority and legal right to acquire and own the EFLLC
Receivables and the EFLLC Other Conveyed Property, and to transfer the EFLLC
Receivables and the EFLLC Other Conveyed Property to the Issuer pursuant to the
Sale and Servicing Agreement.
 
(b) Due Qualification.  Purchaser is duly qualified to do business as a foreign
limited liability company, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the EFLLC
Receivables or the EFLLC Other Conveyed Property, and to transfer the EFLLC
Receivables and the EFLLC Other Conveyed Property to the Issuer pursuant to the
Sale and Servicing Agreement, or the validity or enforceability of the EFLLC
Receivables and the EFLLC Other Conveyed Property or to perform Purchaser’s
obligations hereunder and under the Purchaser’s Related Documents.
 
8

--------------------------------------------------------------------------------

(c) Power and Authority.  Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the EFLLC Receivables and the EFLLC Other Conveyed Property hereunder;
and the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.
 
(d) No Consent Required.  Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.
 
(e) Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.
 
(f) No Violation.  The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of formation or limited
liability company agreement of Purchaser, or conflict with or breach any of the
terms or provisions of, or constitute (with or without notice or lapse of time)
a default under, any indenture, agreement, mortgage, deed of trust or other
instrument to which Purchaser is a party or by which Purchaser is bound or to
which any of its properties are subject, or result in the creation or imposition
of any Lien upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument, other than
this Agreement, the Sale and Servicing Agreement and the Indenture, or violate
any law, order, rule or regulation, applicable to Purchaser or its properties,
of any federal or state regulatory body, any court, administrative agency, or
other governmental instrumentality having jurisdiction over Purchaser or any of
its properties.
 
(g) No Proceedings.  There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:  (i)
asserting the invalidity of this Agreement or any of the Related Documents, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the Related Documents, (iii) seeking any determination
or ruling that might materially and adversely affect the performance by
Purchaser of its obligations under, or the validity or enforceability of, this
Agreement or any of the Related Documents or (iv) that may adversely affect the
federal or state income tax attributes of, or seeking to impose any excise,
franchise, transfer or similar tax upon, the transfer and acquisition of the
EFLLC Receivables and
 
9

--------------------------------------------------------------------------------

the EFLLC Other Conveyed Property hereunder or the transfer of the EFLLC
Receivables and the EFLLC Other Conveyed Property to the Issuer pursuant to the
Sale and Servicing Agreement.
 
In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full.  Seller and Purchaser agree that damages will not be an adequate remedy
for such breach and that this covenant may be specifically enforced by
Purchaser, Issuer or by the Indenture Trustee on behalf of the Noteholders and
Owner Trustee on behalf of the Certificateholders.
 
SECTION 3.3  Representations and Warranties of Seller as to each EFLLC
Receivable.  Seller makes the representations and warranties set forth on the
Schedule of Representations as of the date hereof and as of the Closing Date as
to the EFLLC Receivables sold, transferred, assigned and otherwise conveyed to
the Purchaser under this Agreement, on which Purchaser relies in purchasing the
EFLLC Receivables and in transferring the EFLLC Receivables to the Issuer under
the Sale and Servicing Agreement.  Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the EFLLC Receivables hereunder, the sale, transfer and
assignment thereof by Purchaser to the Issuer under the Sale and Servicing
Agreement, the contribution thereof by the Issuer to the Holding Trust pursuant
to the Contribution Agreement, and the pledge thereof by the Holding Trust to
the Indenture Trustee under the Indenture.  Any inaccuracy in any of such
representations or warranties shall be deemed not to constitute a breach of such
representations or warranties if such inaccuracy does not affect the ability of
the Issuer to receive and retain payment in full on such EFLLC Receivable.
 
ARTICLE IV.

COVENANTS OF SELLER
 
SECTION 4.1  Protection of Title of Purchaser.
 
(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the EFLLC Receivables and
the EFLLC Other Conveyed Property being sold by it to Purchaser as collateral,
with the office of the Secretary of State of the State of Delaware and in such
other locations as Purchaser shall have required. From time to time thereafter,
Seller shall authorize and file such financing statements and cause to be
authorized and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of Purchaser under this Agreement, of the Issuer under the Sale and
Servicing Agreement and of the Indenture Trustee under the Indenture in the
EFLLC Receivables and the EFLLC Other Conveyed Property and in the proceeds
thereof.  Seller shall deliver (or cause to be delivered) to Purchaser and the
Indenture Trustee file-
 
10

--------------------------------------------------------------------------------

stamped copies of, or filing receipts for, any document filed as provided above,
as soon as available following such filing.  In the event that Seller fails to
perform its obligations under this subsection, Purchaser, Issuer or the
Indenture Trustee may do so, at the expense of the Seller.  In furtherance of
the foregoing, the Seller hereby authorizes the Purchaser, the Issuer or the
Indenture Trustee to file a record or records (as defined in the applicable
UCC), including, without limitation, financing statements, in all jurisdictions
and with all filing offices as the Purchaser or the Issuer may determine, in its
sole discretion, are necessary or advisable to perfect the security interest
granted to the Purchaser pursuant to Section 6.9 of this Agreement.  Such
financing statements may describe the collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.  The
Indenture Trustee shall not be obligated to file any such records (including,
without limitation, financing statements) except upon written instruction from
the Seller or the Issuer.
 
(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Indenture Trustee on behalf of Seller) in accordance with paragraph (a)
above seriously misleading within the meaning of §9-506 of the applicable UCC,
unless they shall have given Purchaser, Issuer and the Indenture Trustee at
least 60 days’ prior written notice thereof, and shall promptly file appropriate
amendments to all previously filed financing statements and continuation
statements.
 
(c) Seller shall give Purchaser, the Issuer and the Indenture Trustee at least
60 days prior written notice of any relocation that would result in a change of
the location of the debtor within the meaning of Section 9-307 of the applicable
UCC.  Seller shall at all times maintain (i) each office from which it services
EFLLC Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.
 
(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each EFLLC Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such EFLLC Receivable, including payments and recoveries made and
payments owing (and the nature of each) and (ii) reconciliation between payments
or recoveries on (or with respect to) each EFLLC Receivable and the Principal
Balance as of the  Cutoff Date.  Seller shall maintain its computer systems so
that, from and after the time of sale under this Agreement of the EFLLC
Receivables to Purchaser, the conveyance of the EFLLC Receivables by Purchaser
to the Issuer and the contribution of the EFLLC Receivables by the Issuer to the
Holding Trust, Seller’s master computer records (including archives) that shall
refer to an EFLLC Receivable indicate clearly that such EFLLC Receivable has
been sold to Purchaser, has been conveyed by Purchaser to the Issuer and has
been contributed by the Issuer to the Holding Trust.  Indication of the Holding
Trust’s ownership of an EFLLC Receivable shall be deleted from or modified on
Seller’s
 
11

--------------------------------------------------------------------------------

computer systems when, and only when, the EFLLC Receivable shall become a
Purchased Receivable or shall have been paid in full pursuant to the terms of
the Sale and Servicing Agreement.
 
(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any EFLLC Receivable (other than an EFLLC Receivable
that is a Purchased Receivable), shall indicate clearly that such EFLLC
Receivable has been sold to Purchaser, sold by Purchaser to Issuer, contributed
by the Issuer to the Holding Trust, and is owned by the Holding Trust.
 
SECTION 4.2  Other Liens or Interests.  Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the EFLLC Receivables or
the EFLLC Other Conveyed Property or any interest therein, and Seller shall
defend the right, title, and interest of Purchaser and the Issuer in and to the
EFLLC Receivables and the EFLLC Other Conveyed Property against all claims of
third parties claiming through or under Seller.
 
SECTION 4.3  Costs and Expenses.  Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.
 
ARTICLE V.

REPURCHASES
 
SECTION 5.1  Repurchase of EFLLC Receivables Upon Breach of Warranty.  Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the EFLLC Receivable relating thereto from the Issuer if and only if
the interests of the Noteholders therein are materially and adversely affected
by any such breach and, simultaneously with the repurchase of the EFLLC
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement.  Any such breach will be deemed not to have a material and
adverse effect on the interests of the Noteholders in the EFLLC Receivable if
such breach has not affected the ability of the Issuer or Noteholders to receive
and retain timely payment in full on such EFLLC Receivable.  It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any EFLLC Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the Backup
Servicer, the Noteholders, the Certificateholders, the Indenture Trustee on
behalf of the Noteholders or the Owner Trustee on behalf of the
Certificateholders.  The provisions of this Section 5.1 are intended to grant
the Issuer and the Indenture Trustee a direct right against Seller to demand
performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser
 
12

--------------------------------------------------------------------------------

with respect to such repurchase obligation.  Any such repurchase shall take
place in the manner specified in Section 3.2 of the Sale and Servicing
Agreement.  Notwithstanding any other provision of this Agreement or the Sale
and Servicing Agreement to the contrary, the obligation of Seller under this
Section shall not terminate upon a termination of Seller as Servicer under the
Sale and Servicing Agreement and shall be performed in accordance with the terms
hereof notwithstanding the failure of the Servicer or Purchaser to perform any
of their respective obligations with respect to such EFLLC Receivable under the
Sale and Servicing Agreement.
 
SECTION 5.2  Reassignment of Purchased EFLLC Receivables.  Upon deposit in the
Collection Account of the Purchase Amount of any EFLLC Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such EFLLC
Receivable and all security and documents and all EFLLC Other Conveyed Property
conveyed to Purchaser and the Issuer directly relating thereto, without
recourse, representation or warranty, except as to the absence of Liens created
by or arising as a result of actions of Purchaser or the Issuer.  Such
assignment shall be a sale and assignment outright, and not for security.  If,
following the reassignment of a Purchased Receivable, in any enforcement suit or
legal proceeding, it is held that Seller may not enforce any such EFLLC
Receivable on the ground that it shall not be a real party in interest or a
holder entitled to enforce the EFLLC Receivable, Purchaser and the Issuer shall,
at the expense of Seller, take such steps as Seller deems reasonably necessary
to enforce the EFLLC Receivable, including bringing suit in Purchaser’s or in
the Issuer’s name.
 
SECTION 5.3  Waivers.  No failure or delay on the part of Purchaser, or the
Issuer as assignee of Purchaser, or the Indenture Trustee as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.
 
ARTICLE VI.

MISCELLANEOUS
 
SECTION 6.1  Liability of Seller.  Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.
 
SECTION 6.2  Merger or Consolidation of Seller or Purchaser.  Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which entity has a certificate of incorporation or other similar
organizational document containing provisions relating to limitations on
business and other matters substantively identical to those contained in
Purchaser’s certificate of formation, provided that in any of the foregoing
cases such entity shall execute an agreement of assumption to perform every
obligation of Seller or Purchaser, as the case may be, under this Agreement and,
whether or not such assumption agreement is executed, shall be the successor to
Seller or Purchaser, as the case may be, hereunder (without relieving
 
13

--------------------------------------------------------------------------------

Seller or Purchaser of their responsibilities hereunder, if it survives such
merger or consolidation) without the execution or filing of any document or any
further action by any of the parties to this Agreement.  Seller or Purchaser
shall promptly inform the other party, the Issuer, the Indenture Trustee and the
Owner Trustee and, as a condition to the consummation of the transactions
referred to in clauses (i), (ii) and (iii) above, (x) immediately after giving
effect to such transaction, no representation or warranty made pursuant to
Sections 3.1, 3.2 and 3.3 of this Agreement shall have been breached (for
purposes hereof, such representations and warranties shall speak as of the date
of the consummation of such transaction) and be continuing, (y) Seller or
Purchaser, as applicable, shall have delivered written notice of such
consolidation, merger or purchase and assumption to the Rating Agencies prior to
the consummation of such transaction and shall have delivered to the Issuer and
the Indenture Trustee an Officer’s Certificate of the Seller or a certificate
signed by or on behalf of the Purchaser, as applicable, and an Opinion of
Counsel each stating that such consolidation, merger or succession and such
agreement of assumption comply with this Section 6.2 and that all conditions
precedent, if any, provided for in this Agreement relating to such transaction
have been complied with, and (z) Seller or Purchaser, as applicable, shall have
delivered to the Issuer, and the Indenture Trustee an Opinion of Counsel,
stating, in the opinion of such counsel, either (A) all financing statements and
continuation statements and amendments thereto have been filed that are
necessary to preserve and protect the interest of the Issuer and the Indenture
Trustee in the EFLLC Receivables and reciting the details of the filings or (B)
no such action shall be necessary to preserve and protect such interest.
 
SECTION 6.3  Limitation on Liability of Seller and Others.  Seller and any
director, manager, officer, employee or agent thereof may rely in good faith on
the advice of counsel or on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising under this
Agreement.  Seller shall not be under any obligation to appear in, prosecute or
defend any legal action that is not incidental to its obligations under this
Agreement or its Related Documents and that in its opinion may involve it in any
expense or liability.
 
SECTION 6.4  Seller May Own Notes or Certificates.  Subject to the provisions of
the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
Certificates with the same rights as they would have if they were not Seller or
an Affiliate thereof.
 
SECTION 6.5  Amendment.
 
(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Indenture Trustee, the Owner Trustee, or any of the Certificateholders or
the Noteholders (i) to cure any ambiguity or to conform this Agreement to the
Prospectus; provided, however, that the Issuer, the Owner Trustee and the
Indenture Trustee will be entitled to receive and conclusively rely upon an
Opinion of Counsel described in Section 6.5(e) in connection with any such
amendment or (ii) to correct or supplement any provisions in this Agreement, to
comply with any changes in the Code or to make any other provisions with respect
to matters or questions arising under this Agreement which shall not be
inconsistent with the provisions of this Agreement; provided, however, that (A)
such action shall not, as evidenced by an Opinion of Counsel
 
14

--------------------------------------------------------------------------------

delivered to the Issuer, the Owner Trustee and the Indenture Trustee, adversely
affect in any material respect the interests of any Certificateholder or
Noteholder or (B) the Rating Agency Condition shall have been satisfied with
respect to such amendment and the Purchaser or the Seller shall have notified
the Indenture Trustee in writing that the Rating Agency Condition has been
satisfied with respect to such amendment.
 
(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Indenture Trustee and the Noteholders
evidencing not less than a majority of the outstanding principal amount of the
Notes, in accordance with the Sale and Servicing Agreement, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement, or of modifying in any manner the rights of
Certificateholders or Noteholders; provided, however, to the extent not
otherwise permitted by clause (a) above, the Seller delivers to the Indenture
Trustee an Opinion of Counsel (which may be provided by the Seller’s internal
counsel) stating that no such amendment shall increase or reduce in any manner
the amount or priority of, or accelerate or delay the timing of, collections of
payments on EFLLC Receivables or distributions that shall be required to be made
on any Note or Certificate, unless the Holders of all of the outstanding Notes
of each class and the Certificateholders, in each case, affected thereby have
consented thereto.
 
(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.
 
(d) It shall not be necessary for the consent of Certificateholders or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof.  The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholders or
Noteholders shall be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates.  The consent
of a Holder of the Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or such
Note and of any Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.
 
(e) Prior to the execution of any amendment to this Agreement, the Issuer, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement, and that all conditions
precedent, if any, provided for in this Agreement have been satisfied.
 
SECTION 6.6  Notices.  All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to
 
15

--------------------------------------------------------------------------------

Exeter Finance LLC, 2101 W. John Carpenter Freeway, Irving, Texas 75063,
Attention:  Chief Financial Officer, with a copy to Exeter Finance LLC, 2101 W.
John Carpenter Freeway, Irving, Texas 75063, Attention:  Chief Legal Officer (b)
in the case of Purchaser, to EFCAR, LLC, 2101 W. John Carpenter Freeway, Irving,
Texas 75063, Attention:  Chief Financial Officer, with a copy to EFCAR, LLC,
2101 W. John Carpenter Freeway, Irving, Texas 75063, Attention:  Chief Legal
Officer or (c) in the case of EFIT, to c/o Wilmington Trust, National
Association, Rodney Square North, 1100 North Market Street, Wilmington, Delaware
19890-0001, Attention: Corporate Trust Administration, or such other address as
shall be designated by a party in a written notice delivered to the other party
or to the Issuer, Owner Trustee or the Indenture Trustee, as applicable.
 
Copies of all demands, notices and communications provided to the Indenture
Trustee, the Noteholders or the Backup Servicer pursuant to this Agreement shall
be provided to the Certificateholders.
 
SECTION 6.7  Merger and Integration.  Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents.  This Agreement may not be modified, amended, waived or
supplemented except as provided herein.
 
SECTION 6.8  Severability of Provisions.  If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.
 
SECTION 6.9  Intention of the Parties.  The execution and delivery of this
Agreement shall constitute an acknowledgment by Seller and Purchaser that they
intend that the assignment and transfer herein contemplated constitute a sale
and assignment outright, and not for security, of the EFLLC Receivables and the
EFLLC Other Conveyed Property, conveying good title thereto free and clear of
any Liens, from Seller to Purchaser, and that the EFLLC Receivables and the
EFLLC Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller. 
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholders to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising to secure an obligation in
the amount of the consideration paid for such property as described in Section
2.1(b) (collectively, the “Purchase Agreement Collateral”):
 
(1) the EFLLC Receivables and all moneys received thereon after the  Cutoff
Date;
 
16

--------------------------------------------------------------------------------

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the EFLLC Receivables and any other interest of the Seller in such Financed
Vehicles;
 
(3) any proceeds and the right to receive proceeds with respect to the EFLLC
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the EFLLC Receivables;
 
(4) any proceeds from any EFLLC Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or as a result of a breach of representation or warranty in the
related Dealer Agreement;
 
(5) all rights under any Service Contracts on the related Financed Vehicles;
 
(6) the related Receivable Files;
 
(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (1) through (6); and
 
(8) all proceeds and investments with respect to items (1) through (7).
 
SECTION 6.10  Governing Law; Jurisdiction.  This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).  The
parties hereto agree to the non-exclusive jurisdiction of any federal courts
located within the state of New York.
 
SECTION 6.11  Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.
 
SECTION 6.12  Counterparts.  For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. This Agreement shall be valid, binding, and
enforceable against a party when executed and delivered by an authorized
individual on behalf of the party by means of: (i) an original manual signature;
(ii) a faxed, scanned, or photocopied manual signature, or (iii) any other
electronic signature permitted by the federal Electronic Signatures in Global
and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, and/or any other relevant electronic signatures law, including
any relevant provisions of the Uniform Commercial Code (collectively, “Signature
Law”), in each case to the extent applicable. Each faxed, scanned, or
photocopied manual signature, or other electronic signature, shall for all
purposes have the same validity, legal effect,
 
17

--------------------------------------------------------------------------------

and admissibility in evidence as an original manual signature. Each party hereto
shall be entitled to conclusively rely upon, and shall have no liability with
respect to, any faxed, scanned, or photocopied manual signature, or other
electronic signature, of any other party and shall have no duty to investigate,
confirm or otherwise verify the validity or authenticity thereof. This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, but such counterparts shall, together, constitute one and the
same instrument.  For the avoidance of doubt, original manual signatures shall
be used for execution or indorsement of writings when required under the UCC or
other Signature Law due to the character or intended character of the writings.
 
SECTION 6.13  Subsequent Conveyance of the EFLLC Receivables and the EFLLC Other
Conveyed Property.  Seller acknowledges that Purchaser intends, pursuant to the
Sale and Servicing Agreement, to convey the EFLLC Receivables and the EFLLC
Other Conveyed Property, together with its rights under this Agreement, to the
Issuer on the Closing Date.  Seller acknowledges and consents to such conveyance
and pledge and waives any further notice thereof and covenants and agrees that
the representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Indenture Trustee, the Backup Servicer, the Noteholders and the
Certificateholders.  In furtherance of the foregoing, Seller covenants and
agrees to perform its duties and obligations hereunder, in accordance with the
terms hereof for the benefit of the Issuer, the Owner Trustee, the Indenture
Trustee, the Backup Servicer, the Noteholders and the Certificateholders and
that, notwithstanding anything to the contrary in this Agreement, Seller shall
be directly liable to the Issuer, the Owner Trustee, the Indenture Trustee, the
Backup Servicer, the Noteholders and the Certificateholders (notwithstanding any
failure by the Servicer, the Backup Servicer  or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Indenture Trustee on behalf of the Noteholders shall be a third party
beneficiary to this Agreement and may enforce the duties and obligations of
Seller under this Agreement against Seller for the benefit of the Owner Trustee,
the Indenture Trustee, the Backup Servicer, the Noteholders and the
Certificateholders.
 
SECTION 6.14  Nonpetition Covenant.  Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.
 
[Remainder of Page Intentionally Left Blank]














18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.
 

 
EFCAR, LLC, as Purchaser
       
By:  
/s/ Walter Evans                                                        

   
Name:  Walter Evans

   
Title:    Vice President, General Counsel and Secretary
             
EXETER FINANCE LLC, as Seller
       
By:
/s/ Ben Miller                                                             

   
Name:  Ben Miller

   
Title:    Executive Vice President and Treasurer





Accepted:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee
 

By:
/s/ Marianna Stershic                                          
Name:  Marianna Stershic
Title:    Vice President


 












[Purchase Agreement]

--------------------------------------------------------------------------------

SCHEDULE A
 
SCHEDULE OF EFLLC RECEIVABLES
 
[On file with Exeter and the Indenture Trustee]
 












































SCH-A-1

--------------------------------------------------------------------------------

SCHEDULE B
 
REPRESENTATIONS AND WARRANTIES OF
EXETER FINANCE LLC (“EXETER”)
 
1. Characteristics of EFLLC Receivables.  Each EFLLC Receivable (A) was
originated by a Dealer and purchased by Exeter from such Dealer under an
existing Dealer Agreement or pursuant to a Dealer Assignment with Exeter and was
validly assigned by such Dealer to Exeter pursuant to a Dealer Assignment, (B)
was originated by such Dealer for the retail sale of a Financed Vehicle in the
ordinary course of such Dealer’s business, was originated in accordance with
Exeter’s credit policies and was fully and properly executed by the parties
thereto, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security and (D) is an EFLLC Receivable which provides for level
monthly payments (provided that the period in the first Collection Period and
the payment in the final Collection Period of the EFLLC Receivable may be
minimally different from the normal period and level payment) which, if made
when due, shall fully amortize the Amount Financed over the original term.
 
2. Compliance with Law.  Each EFLLC Receivable complied at the time it was
originated or made in all material respects with all requirements of applicable
federal, state and local laws, and regulations thereunder.
 
3. Origination.  Each EFLLC Receivable was originated in the United States.
 
4. Binding Obligation.  Each EFLLC Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such EFLLC Receivable
may be modified by the application after the Cutoff Date of the Servicemembers
Civil Relief Act, as amended.
 
5. No Government Obligor.  No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.
 
6. Obligor Bankruptcy.  At the Cutoff Date, no Obligor had been identified on
the records of Exeter as being the subject of a current bankruptcy proceeding.
 
7. EFLLC Receivables in Force.  No EFLLC Receivable has been satisfied,
subordinated or rescinded, and the Financed Vehicle securing each such EFLLC
Receivable has not been released from the lien of the related EFLLC Receivable
in whole or in part.  No terms of any EFLLC Receivable have been waived, altered
or modified in any respect since its origination, except by instruments or
documents identified in the Receivable File or the Servicer’s electronic
records.
 
SCH-B-1

--------------------------------------------------------------------------------

8. Lawful Assignment.  No EFLLC Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such EFLLC Receivable under this
Agreement.
 
9. Security Interest in Financed Vehicle.  Each EFLLC Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of Exeter in the Financed Vehicle.  The Lien Certificate for each
Financed Vehicle shows, or if a new or replacement Lien Certificate is being
applied for with respect to such Financed Vehicle the Lien Certificate will be
received within 180 days of the Closing Date and will show, Exeter named as the
original secured party under each EFLLC Receivable as the holder of a first
priority security interest in such Financed Vehicle.  With respect to each EFLLC
Receivable for which the Lien Certificate has not yet been returned from the
Registrar of Titles, Exeter has applied for or received written evidence from
the related Dealer that such Lien Certificate showing Exeter, the Issuer or the
Holding Trust, as applicable, as first lienholder has been applied for.
 
10. No Defenses.  The records of the Servicer do not reflect any facts which
would give rise to any right of rescission, setoff, counterclaim or defense,
including the defense of usury, with respect to any EFLLC Receivable, or the
same being asserted or threatened with respect to such EFLLC Receivable.
 
11. No Default.  The records of the Servicer did not disclose that any default,
breach, violation or event permitting acceleration under the terms of any EFLLC
Receivable existed as of the Cutoff Date (other than payment delinquencies of
not more than 30 days) or that any condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any EFLLC Receivable (other than payment delinquencies of not more than 30
days), and the Seller has not waived any of the foregoing.
 
12. Insurance.  At the time of an origination of an EFLLC Receivable by a
Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage.  No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.
 
13. Certain Characteristics of EFLLC Receivables.
 
(A) Each EFLLC Receivable had a remaining maturity, as of the Cutoff Date, of
not less than 1 month and not more than 72 months.
 
(B) Each EFLLC Receivable had an original maturity, as of the Cutoff Date, of
not less than 36 months and not more than 72 months.
 
(C) Each EFLLC Receivable had a remaining Principal Balance, as of the Cutoff
Date, of at least $450 and not more than $60,000.
 
(D) No EFLLC Receivable was more than 30 days past due as of the Cutoff Date.
 
SCH-B-2

--------------------------------------------------------------------------------

(E) Each EFLLC Receivable is denominated in, and each Contract provides for
payment in, United States dollars.
 
(F) Each EFLLC Receivable had an APR of at least 6.00%.
 
14. Interest Calculation.  Each Contract provides for the calculation of
interest payable thereunder under the “simple interest” method.
 
15. Prepayment.  Each EFLLC Receivable allows for prepayment and partial
prepayments without penalty and requires that a prepayment by the related
Obligor will fully pay the principal balance and accrued interest through the
date of prepayment based on the EFLLC Receivable’s Annual Percentage Rate.
 
16. Chattel Paper.  Each EFLLC Receivable constitutes “tangible chattel paper”
or “electronic chattel paper” within the meaning of the UCC as in effect in the
States of New York and Delaware.
 
17. One Original.  There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract.  With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Custodian in the case of an addition or amendment of an
identified assignee and other than a revision that is readily identifiable as an
authorized or unauthorized revision and (b) has been communicated to and is
maintained by or on behalf of the Custodian, solely for the benefit of the
Indenture Trustee.
 
18.              Good Title.  Immediately prior to the conveyance of the EFLLC
Receivables to the Purchaser pursuant to the Purchase Agreement, the Seller was
the sole owner thereof and had good title thereto, free of any Liens not
permitted by the Basic Documents.
 


 


 


 


 


 
SCH-B-3